    Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 1 of 11




                                    Revised July 2019


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


                                  PRE-TRIAL NOTICE


       IT IS ORDERED that a Pre-trial Conference will be held in chambers before
Judge Susie Morgan, Section "E," in the cases shown on the attached Minute Entry on the
dates and the times indicated.

       The purpose of the Pre-trial Conference is to secure a just and speedy
determination of the issues. If the type of pre-trial order set forth below does not appear
calculated to achieve these ends in this case, please arrange a conference with the Judge
and opposing counsel immediately so that alternative possibilities may be discussed.

       The procedure necessary for the preparation of the formal pre-trial order that will
be reviewed and entered at this conference is as follows:

                                             I.

        The pre-trial order must be filed by 5:00 p.m. on a day that allows two full
working days prior to the conference, excluding Saturdays, Sundays and holidays (e.g., if
the conference is set for 10:00 a.m. Friday, it must be filed by 5:00 p.m. Tuesday. If the
conference is set on Monday, the pre-trial order must be filed by 5:00 p.m. on
Wednesday). Two hard copies of the pre-trial order must also be provided to the Court at
this time.

                                             II.

       Counsel for all parties shall confer in person (face to face) or by telephone at their
earliest convenience for the purpose of arriving at all possible stipulations and for the
exchange of copies of documents that will be offered in evidence at the trial. It shall be
the duty of counsel for plaintiff to initiate this conference, and the duty of other counsel
to respond. If, after reasonable effort, any party cannot obtain the cooperation of other
counsel, it shall be the duty of that party to communicate immediately with the Court.
The conference of counsel shall be held at least ten days prior to the date of the scheduled
Pre-trial Conference in order for counsel for all parties can furnish each other with a
statement of the real issues to which each party will offer evidence in support, eliminating
any issues that might appear in the pleadings about which there is no real controversy,
and including in such statement issues of law as well as ultimate issues of fact from the
standpoint of each party. Counsel for plaintiff then shall prepare a pre-trial order and


                                             1
     Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 2 of 11




submit it to opposing counsel, after which all counsel jointly shall file the final draft of the
proposed pre-trial order to the Judge.

                                              III.

       At their meeting, counsel must consider the following:

        A. Jurisdiction. Since jurisdiction may not ever be conferred by consent and
since prescription or statutes of limitations may bar a new action if the case or any
ancillary demand is dismissed for lack of jurisdiction, counsel should make a reasonable
effort to ascertain that the Court has jurisdiction.

       B. Parties. Correctness of identity of legal entities; necessity for appointment of
tutor, guardian, administrator, executor, etc., and validity of appointment if already
made; correctness of designation of party as partnership, corporation or individual d/b/a
trade name.

       C. Joinder. Questions of misjoinder or nonjoinder of parties.

                                              IV.

        At the Pre-trial Conference counsel must be fully authorized and prepared to
discuss settlement possibilities with the Court. Counsel are urged to discuss the
possibility of settlement with each other thoroughly before undertaking the extensive
labor of preparing the proposed pre-trial order. Save your time, the Court's time, and the
client's time and money.

                                              V.

       The Pre-trial Conference must be attended by the lead attorneys who will try the
case (see Local Rule 11.2), unless prior to the conference the Court grants permission
for other counsel to attend. These attorneys will familiarize themselves with the pre-trial
rules, and will come to the conference with full authority to accomplish the purposes of
Rule 16 of the Federal Rules of Civil Procedure.

                                              VI.

       Pre-trial Conferences will not be continued except for good cause shown in a
written motion presented sufficiently in advance of the conference for opposing counsel
to be notified.

                                             VII.

       Failure on the part of counsel to appear at the conference may result in sanctions,
including but not limited to sua sponte dismissal of the suit, assessment of costs and
attorney fees, default or other appropriate sanctions.
                                               2
     Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 3 of 11




                                             VIII.

       All pending motions and all special issues or defenses raised in the pleadings must
be called to the Court's attention in the pre-trial order.


             EACH NUMBERED PARAGRAPH IS TO BE PRECEDED
               BY A HEADING DESCRIPTIVE OF ITS CONTENT


                                              IX.

       The pre-trial order shall bear the signatures of all counsel at the time it is filed with
the Court; the pre-trial order shall contain an appropriate signature space for the Judge.
Following the Pre-trial Conference, if the Court approves the order, a signed copy of the
order shall be filed into the record, and an additional copy shall be retained in the Judge's
work file. The order shall set forth:

       1.     The date of the Pre-trial Conference.

       2.     The appearance of counsel identifying the party(s) represented.

       3.     A description of the parties, and in cases of insurance carriers, their insured
              must be identified. The legal relationships of all parties with reference to
              the claims, counterclaims, third-party claims and cross claims, etc.

       4.     a.      With respect to jurisdiction, a brief summary of the factual basis
                      supporting each claim asserted, whether original claim,
                      counterclaim or third-party claim, etc., and, the legal and
                      jurisdictional basis for each such claim, or if contested, the
                      jurisdictional questions;

              b.      In diversity damage suits, there is authority for dismissing the action,
                      either before or after trial, where it appears that the damages
                      reasonably could not come within the jurisdictional limitation.
                      Therefore, the proposed pre-trial order in such cases shall contain
                      either a stipulation that $75,000 is involved or a listing of the
                      evidence supporting the claim that such sum reasonably could be
                      awarded.

       5.     A list and description of any motions pending or contemplated and any
              special issues appropriate for determination in advance of trial on the
              merits. If the Court at any prior hearing has indicated that it would decide
              certain matters at the time of pre-trial, a brief summary of those matters
              and the position of each party with respect thereto should be included in the
              pre-trial order.
                                               3
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 4 of 11




 6.    A brief summary of the material facts claimed by:
       a.     Plaintiff
       b.     Defendant
       c.     Other parties.

 7.    A single listing of all uncontested material facts.

 8.    A single listing of the contested issues of fact. (This does not mean that
       counsel must concur in a statement of the issues; it simply means that they
       must list in a single list all issues of fact.) Where applicable, particularities
       concerning the following fact issues shall be set forth:

       a.     Whenever there is an issue as to the seaworthiness of a vessel or an
              alleged unsafe condition of property, the material facts and
              circumstances relied upon to establish the claimed unseaworthy or
              unsafe condition shall be specified with particularity;

       b.     Whenever there is an issue with respect to negligence of the defen-
              dant or the contributory or comparative negligence of the plaintiff,
              the material facts and circumstances relied upon to establish the
              claimed negligence shall be specified with particularity;

       c.     Whenever personal injuries are at issue, the nature and extent of the
              injuries and of any alleged disability shall be specified with
              particularity;

       d.     Whenever the alleged breach of a contractual obligation is an issue,
              the act or omissions relied upon as constituting the claimed breach
              shall be specified with particularity;

       e.     Whenever the meaning of a contract or other writing is an issue, all
              facts and circumstances surrounding execution and subsequent to
              execution, both those admitted and those in issue, which each party
              contends serve to aid interpretation, shall be specified with
              particularity;

       f.     Whenever duress or fraud or mistake is an issue, and set forth in the
              pleadings, the facts and circumstances relied upon as constituting
              the claimed duress or fraud or mistake (see Fed. R. Civ. P. 9(b)) shall
              also be set forth in the pre-trial order;

       g.     If special damages are sought, they shall be itemized with
              particularity. (See Fed. R. Civ. P. 9(g));



                                       4
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 5 of 11




       h.    If a conspiracy is charged, the details of facts constituting the
             conspiracy shall be particularized.

 9.    A single listing of the contested issues of law. (See explanation in 8
       above.)

 10.   For each party, a list and description of Bates numbered exhibits
       intended to be introduced at the trial and those intended to be used as
       demonstrative exhibits during the presentation of testimony. Prior to the
       confection of the pre-trial order, the parties shall meet and exchange copies
       of all exhibits. The parties shall attempt in good faith to agree as to their
       authenticity and relevancy.

       a.    Each list shall note the exhibits that are to be admitted without
             objection and those to which there will be objection, listing which
             party or parties make the objection and the nature of the objection.
             As to any exhibits to which the parties cannot agree, written
             objections shall be filed no later than 5:00 p.m. five working
             days prior to trial, unless ordered otherwise by the Court.
             Each objection must identify the relevant objected-to exhibit by the
             number assigned to the exhibit in the joint bench book(s) described
             in Section 10.d below. Written objections must be accompanied by a
             memorandum containing legal authority in support of each
             objection. Responses to objections to exhibits shall be filed no later
             than 5:00 p.m. three working days before trial, unless
             ordered otherwise by the Court. Responses must contain legal
             authority pertaining to every objection.

       b.    If a party considers it has good cause not to disclose exhibits to be
             used solely for the purpose of impeachment, it must file a motion for
             leave to file under seal the proposed impeachment exhibits and a
             memorandum explaining why they need not be disclosed under
             Chiasson v. Zapata Gulf Marine Corp., 988 F.2nd 513 (5th Cir. 1993).
             The deadline for these motions is the same as the pretrial order.

       c.    Where appropriate to preserve trade secrets or privileges, the listing
             of exhibits may be made subject to a protective order or in such other
             fashion as the Court may direct. If there are such exhibits, the pre-
             trial order shall state: The parties shall discuss exhibits alleged to be
             privileged (or to contain trade secrets, etc.) at the Pre-trial
             Conference.

       d.    In addition to the formal list of exhibits, counsel shall prepare copies
             for opposing counsel and a joint bench book (or bench books) of
             consecutively-numbered tabbed exhibits in a binder not
             larger than three (3) inches delivered to the Court by 5:00 p.m.
                                     5
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 6 of 11




             five working days prior to trial, unless ordered otherwise
             by the Court. Counsel must submit two copies of the joint bench
             book. Each bench book shall have a cover sheet on the front of the
             binder, as well as a label on the spine of the binder, indicating the
             case caption and which exhibits are included in the binder. The
             bench book(s) shall include an index of “unobjected-to” exhibits and
             an index of “objected-to” exhibits. The indices shall identify which
             party will offer each exhibit and which witness(es) will testify
             regarding each exhibit at trial. The courtroom is equipped with an
             evidence presentation system for use with counsel supplied laptops,
             printed documents, and photographs. This system displays the
             evidence on unobtrusive flat panel monitors positioned on counsel
             tables, the witness stand, and throughout the jury box. The court will
             provide counsel with a demonstration of the equipment upon request
             by contacting Judge Morgan's case manager.

       e.    Unless ordered otherwise by the Court, only exhibits properly
             identified on the exhibit list shall be included for use at trial.

       f.    For jury trials, the parties must provide to all counsel copies of any
             charts, graphs, models, schematic diagrams, and similar objects
             intended to be used in opening statements or closing arguments by
             5:00 p.m. two working days prior to trial, unless ordered
             otherwise by the Court.

       g.    For jury trials, the parties are responsible for putting all exhibits
             admitted during the course of the trial on a single disc or flash drive
             to be provided to the jury for use during deliberations. The jury will
             be provided with electronic copies of exhibits and may be provided
             paper copies of individual exhibits at the Court’s discretion. Counsel
             for all parties will be required to certify that the exhibits provided to
             the jury are correct.

 11.   a.    A list of all deposition testimony to be offered into evidence. The
             parties shall, prior to trial, meet and agree as to the elimination of all
             irrelevant and repetitive matter and all colloquy between counsel. In
             addition, the parties shall, in good faith, attempt to resolve all
             objections to testimony so that the Court will be required to rule only
             on those objections to which they cannot reach an agreement.
             Proponents and opponents shall furnish the Court appropriate
             statements of authorities in support of their positions as to the
             proposed testimony.

             By the deadline set forth in the Scheduling Order, the parties must
             jointly deliver to the Court a hard copy of the deposition
             transcripts containing the unobjected-to deposition testimony
                                      6
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 7 of 11




             designations and any disputed designations. The hard copy should
             be on single-sided pages in uncompressed format as a
             searchable PDF.

             The transcript should be electronically or manually highlighted
             with one color indicating the unobjected-to deposition designations
             and different colors indicating the lines of the deposition that are
             objected to by a party. Counsel must ensure the transcript text is
             legible through the color highlighting.

                    E.g., yellow for agreed-upon designations, blue for lines
                    objected to by Plaintiff, green for lines objected to by
                    Defendant 1, and pink for lines objected to by Defendant
                    2.
             Responses to objections to deposition testimony designations and
             comprehensive supporting argument must be filed no later
             than the deadline set forth in the Scheduling Order.

             Once the Court rules on the objections, the parties must revise the
             deposition transcripts and/or edit the video depositions for use at
             trial. Any video depositions presented at trial should be saved to the
             hard drive of the computer that will be used to present the video in
             court. Video depositions should not be streamed from a shared or
             cloud drive. All parties are responsible for ensuring the contents of
             the revised transcripts and/or edited videos accurately reflect the
             parties’ designations and the Court’s rulings on the parties’
             objections.

       b.    In non-jury trials, the parties shall, no later than 5:00 p.m. five
             working days prior to trial, unless ordered otherwise by the
             Court, file with the Court:

             A summary of what each party intends to prove and convey to the
             Court by the deposition testimony, including, where appropriate,
             particular page and line reference to said depositions. The parties
             shall indicate to the Court by page and line numbers, those parts of
             the deposition which each party intends to use, and upon which each
             party shall rely, in proving their respective cases.

 12.   a.    A list and brief description of any charts, graphs, models, schematic
             diagrams, and similar objects which, although not to be offered in
             evidence, respective counsel intend to use in opening statements or
             closing arguments.

       b.    Either a stipulation that the parties have no objection to the use of
             the listed objects for such purpose, or a statement of the objections
             to their use; and a statement that if other such objects are to be used
                                      7
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 8 of 11




             by any party, they shall be submitted to opposing counsel no later
             than 5:00 p.m. three working days prior to trial, unless
             ordered otherwise by the Court, and, if there is then opposition
             to their use, the dispute shall be filed with the Court no later than by
             5:00 p.m. two working days prior to trial, unless ordered
             otherwise by the Court.

 13.   a.    A list of witnesses for all parties, including the names, addresses and
             statement of the general subject matter of their testimony (it is not
             sufficient to designate the witness simply "fact," "medical" or
             "expert"), and an indication in good faith of those who will be called
             in the absence of reasonable notice to opposing counsel to the con-
             trary;

       b.    A statement that the witness list was filed in accordance with prior
             court orders. No other witness shall be allowed unless agreeable to
             all parties and their addition does not affect the trial date. This
             restriction shall not apply to rebuttal witnesses or documents whose
             necessity cannot be reasonably anticipated. Furthermore, in the case
             of expert witnesses, counsel shall certify that they have exchanged
             expert reports in accordance with prior court orders. Expert
             witnesses whose reports have not been furnished to opposing
             counsel shall not be permitted to testify nor shall experts be
             permitted to testify to opinions not included in the reports timely
             furnished;

       c.    Except for good cause shown, the Court shall not permit any witness
             to testify unless with respect to such witness there has been complete
             compliance with all provisions of the pre-trial order and prior court
             orders;

       d.    Counsel shall not be allowed to ask questions on cross-examination
             of an economic expert which would require the witness to make
             mathematical calculations in order to frame a response unless the
             factual elements of such questions shall have been submitted to that
             expert witness no later than 5:00 p.m. three working days prior
             to trial, unless ordered otherwise by the Court.

 14.   A statement indicating whether the case is a jury or non-jury case.

       a.    If the case is a jury case, then indicate whether the jury trial is
             applicable to all aspects of the case or only to certain issues, which
             issues shall be specified. In jury cases, add the following provisions:

             "Counsel will prepare a joint statement of the case which will be
             read by the Court to the prospective panel of jurors prior to the
                                     8
Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 9 of 11




             commencement of voir dire. The statement should not be more than
             two or three paragraphs. The statement will be filed with the Court
             no later than 5:00 p.m. five working days prior to trial, unless
             ordered otherwise by the Court.

             Proposed jury instructions are to be filed no later than 5:00 p.m.
             five working days prior to trial, unless ordered otherwise
             by the Court. The parties must file joint jury instructions. The
             parties will meet and confer sufficiently in advance of the required
             submission date in order to prepare the joint jury instructions. The
             instructions must include citations to relevant legal authority. The
             instructions should be set forth in the order in which the parties wish
             to have the instructions read.

             In the event that agreement cannot be reached on all jury
             instructions, counsel shall provide alternate versions with respect to
             any instruction in dispute. Each party should note its reasons for
             putting forth an alternative instruction and the law in support
             thereof. Counsel must submit electronic versions (in Word format)
             to the Court no later than 5:00 p.m. five working days before
             trial, unless ordered otherwise by the Court, at the following
             email address: efile-Morgan@laed.uscourts.gov, and must deliver 2
             courtesy copies to Chambers.

             A joint proposed jury verdict form is to be filed no later than
             5:00 p.m. five working days prior to trial, unless ordered
             otherwise by the Court. The parties shall meet and confer in
             advance of the required submission date in order to prepare the joint
             proposed jury verdict form. In the event that agreement cannot be
             reached, the parties shall file (1) separate proposed jury verdict
             forms; and (2) a joint memorandum explaining the disagreements
             between the parties as to the proposed jury verdict form.

             Any proposed special voir dire questions are to be filed by each
             counsel no later than 5:00 p.m. five working days prior to trial,
             unless ordered otherwise by the Court."

       b.    In a non-jury case, suggested findings of fact and conclusions of law
             and a separate trial memorandum are required, unless the Court
             enters an order that such is not required. Same are to be filed no
             later than 5:00 p.m. five working days prior to trial, unless
             ordered otherwise by the Court. Counsel shall also deliver two
             courtesy copies of same to Chambers no later than 5:00 p.m.
             five working days prior to trial, unless ordered otherwise
             by the Court.


                                     9
    Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 10 of 11




              c.     In a jury case, a trial memorandum shall be required only when and
                     to the extent ordered by the Court. However, any party may in any
                     event file such memoranda no later than 5:00 p.m. five working
                     days prior to trial, unless ordered otherwise by the Court,
                     and should accomplish this with respect to any anticipated
                     evidentiary problems which require briefing and jury instructions re-
                     quiring explanation beyond mere citation to authority.

       15.    In cases where damages are sought, include a statement for completion by
              the Court, that "The issue of liability (will or will not) be tried separately
              from that of quantum." It is the policy of this Court in appropriate cases to
              try issues of liability and quantum separately. Accordingly, counsel should
              be prepared to discuss at the Pre-trial Conference the feasibility of
              separating such issues. Counsel likewise should consider the feasibility and
              desirability of separate trials as to other issues.

       16.    A statement describing any other matters that might expedite a disposition
              of the case.

       17.    A statement that trial shall commence on             , at     a.m./p.m. A
              realistic estimate of the number of trial days is required. Where counsel
              cannot agree upon the number of trial days required, the estimate of each
              side should be given. In addition, the proposed order must contain a
              sentence including any trial dates and times previously assigned.

       18.    The statement that "This pre-trial order has been formulated after
              conference at which counsel for the respective parties have appeared in
              person. Reasonable opportunity has been afforded counsel for corrections,
              or additions, prior to signing. Hereafter, this order will control the course
              of the trial and may not be amended except by consent of the parties and
              the Court, or by order of the Court to prevent manifest injustice."

       19.    The statement that "Possibility of settlement of this case was considered."

       20.    The proposed pre-trial order must contain appropriate signature spaces for
              counsel for all parties and the Judge.

        IT IS FURTHER ORDERED that the foregoing pre-trial notice be mailed to
counsel of record for all parties to these cases, and counsel will comply with the directions
set forth herein.

        Whenever a case is settled or otherwise disposed of, counsel must
immediately inform the clerk's office, the judge to whom the case is allotted,
and all persons subpoenaed as witnesses. If a case is settled as to fewer than
all of the parties or all of the claims, counsel must also identify the remaining
parties and unsettled claims.
                                             10
    Case 2:20-cv-00450-SM-KWR Document 44-1 Filed 12/22/20 Page 11 of 11




       If needed during trials, counsel are invited to use the Michaelle Pitard Wynne
Attorney Conference Center located in Room B-245 on the second floor of the Hale Boggs
Federal Building near the crossover to the Courthouse. The space features three private
conference rooms, a lounge, and a computer workroom with internet, copy, fax and print
services. Details and information on these services including conference room
reservations can be found at http://nofba.org or by contacting Amanda T. Kaiser,
Executive Director at 504-589-7990 or fbaneworleans@gmail.com.

                                        New Orleans, Louisiana


                                       ____________________________
                                       UNITED STATES DISTRICT JUDGE




                                          11
